DETAILED ACTION
This office action is in response to applicant’s communication on dated 12/22/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-4, 6, 9-14, 17, 21-23, 36 & 34 are cancelled.  Claims 1, 7, 24, 27, 31-33 and 35 have been amended.  Claims 30-35 are newly added claims.  Claims 1, 5, 7, 8, 15, 18-20, 24, 25, 27, 28, 30-33 and 35 are considered and are pending in this Office Action.

Response to Arguments/Comments
103 Rejection
The argument is moot in light of a new art and new grounds of rejection due to amended claims.  See below for the new rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9, 15, 18, 24, 26 & 28 are rejected under 35 U.S.C 103 as being obvious over Treyz et al. (US6711474B1; hereinafter, “Treyz”), in view of Chutorash et al. (US20100280956A1; hereinafter, “Chutorash”) in view of Mendelson (US20140213176A1: hereinafter: Mendelson), and further in view of Hjelmvik (US20030141363A1; hereinafter “Hjelmvik”).
With respect to claim 1, 24 & 32
Treyz teaches the claim limitations of:
At least one memory configured to store computer-executable instructions (see Summary of Treyz);
at least one processor in communication with the wireless communications device and configured to access the at least one memory and execute the computer-executable instructions to (col.13 line 41-47):
generate a request for a transaction; provide the request to a wireless communications device of the automobile for transmission to a retail device; receive, from the wireless communications device responsive to providing the request for the transaction, transaction information associated with the transaction; provide the transaction information to a consumer on a user interface in the automobile (see Figures 49-51; column 44 line 59 to column 47 line 16; see also Abstract);
receive, via the wireless communication device, the authorization for the transaction (See col.52 lines 9-21);
display the authorization in the user interface in the automobile (col.45 ln17-ln23.)

Treyz in view of Chutorash and Hjelmvik do not explicitly disclose, but Mendelson teaches:
A wireless communications device (see Abstract);
Retrieve the VIN for use within payment information in lieu of an identifier of a payment account ([0038], The user may wish to use his car ID as replacement or add-on for payment such as toll roads, pay to park or at the gas station using his car ID wirelessly as payment trigger mechanism;);
provide the payment information comprising the VIN and transaction information to the retail device via the wireless communications device [0131], Going to explorer additional application 180, that will benefit from using the digital wireless car ID or VIN number as a way for secure payment in a gas station or pay for parking in a garage or in the street where the digital broadcast of the VIN number or the car ID can be scan and decode to provide a secure way for payments a precise and protected way.

Treyz in view of Mendelson and Hjelmvik do not explicitly disclose, but Chutorash teaches:
wherein the authorization indicates that a payment account associated with the VIN has been approved by a merchant processor ([0011], The method yet further includes receiving a confirmation of payment from the payment processing system corresponding to the payment processing system identifier. The transaction signal can then be transmitted to the merchant in response to receiving the confirmation of payment. The method can also include selecting the payment processing identifier for transmission to the vehicle system by recalling, from a memory device, a payment processing system identifier associated with a merchant indicated by the transaction signal.)

Treyz in view of Mendelson and Chutorash do not explicitly disclose, but Hjelmvik teaches:
wherein the payment information further comprises a security PIN that has been created specifically for the transaction and is usable by a merchant processing system to verify an authenticity of the transaction (see at least [0011].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mendelson/Chutorash/Hjelmvik with the teaching of Treyz as they relate to system/method of using automotive wireless communication.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to incorporate VIN into the transaction when making payment to the retail device.

With respect to claim 7, 27 & 33
The combination of Treyz, Hjelmvik, Chutorash and Mendelson teaches the limitations of claim 1, 24 & 32 respectively.  Chutorash further teaches: wherein the at least one processor is further configured to execute the computer-executable instructions to: 
Encrypt, in an encryption module, the payment information before providing the payment information comprising the VIN and transaction information to the retail device ([0008], The circuit may also (or alternatively) be configured to encrypt a portion of the payment information prior to transmission and the encryption may be based on the first information; [0102], the transceiver and/or communications circuitry provided for a vehicle control system may be configured to encrypt any purchase information transmitted between the vehicle control system and any other system.)

With respect to claim 8
The combination of Treyz, Hjelmvik, Chutorash and Mendelson teaches the limitations of claim 1.  Treyz further teaches: the retail device is associated with a banking system and the transaction information relates to a banking transaction (see col.46 line 51 – col.47 line 10.)

With respect to claim 15 & 28
The combination of Treyz, Hjelmvik, Chutorash and Mendelson teaches the limitations of claim 1 & 24 respectively.  Treyz further teaches: the wireless communications device is radio frequency (RF) device (see col.19 line 9-10, the wireless link may also use radio-frequency communications; see also col.11 line 30-43.)

With respect to claim 18
The combination of Treyz, Hjelmvik, Chutorash and Mendelson teaches the limitations of claim 1.  Treyz further teaches: The at least one processor is further configured to execute the computer-executable instructions to: create, in a payment application, the payment information (see figure 51, col.46 line 51 – col.47 line 16.)

With respect to claim 19
The combination of Treyz, Hjelmvik, Chutorash and Mendelson teaches the limitations of claim 18.  Treyz further teaches: the at least one processor is further configured to execute the computer-executable instructions to: provide, using the payment application, the payment information to the user interface in the automobile for display to a user (see figure 51, col.46 line 51 – col.47 line 16.)

With respect to claim 20
The combination of Treyz, Hjelmvik, Chutorash and Mendelson teaches the limitations of claim 19.  Treyz further teaches: the at least one processor is further configured to execute the computer-executable instructions to:  receive, via the user interface, a signal representing the user's acceptance of the payment information (see figure 51, col.46 line 51 – col.47 line 16.)

With respect to claim 30 & 31
: encrypting the payment information uses symmetrical encryption, asymmetrical encryption, public key encryption, or pretty good privacy (PGP) encryption (see at least [0117].)

With respect to claim 35
The combination of Treyz, Hjelmvik, Chutorash and Mendelson teaches the limitations of claim 32.  Treyz further teaches:
creating, by the automobile appliance, the payment information; Providing, by the automobile appliance, the payment information to the user interface in the automobile for display to a user and receiving a signal representation the user’s acceptance of the payment information  (see figure 51, col.46 line 51 – col.47 line 16.).

Claims 5 & 25 are rejected under 35 U.S.C 103 as being obvious over Treyz et al. (US6711474B1; hereinafter, “Treyz”), in view of Mendelson (US20140213176A1: hereinafter: Mendelson) in view of Chutorash et al. (US20100280956A1; hereinafter, “Chutorash”) in view of Hjelmvik (US US20030141363A1; hereinafter “Hjelmvik”), further in view of Hansen et al (US20040243517; hereinafter: “Hansen”).
With respect to claim 5 & 25
The combination of Treyz, Hjelmvik, Chutorash and Mendelson teaches the limitations of claim 1 & 24.  The combination does not explicitly disclose, but Hansen teaches: a timer, the timer operable to operate for a predetermined period of time, the timer operable to send a signal to the at least one processor after the predetermined period of time, wherein the at least one processor is further configured to execute the computer-executable instructions to: 
Cancel the transaction if the authorization has not been received before receiving the signal from the timer (see [0192] - [0193].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Treyz/Mendelson/Chutorash/ Hjelmvik with the teaching of Hansen as they relate to conducting wireless communication at the point-of-sale system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to have the transaction cancelled when the transaction is timed out “guard(s) against system lock-up caused by communication failures or human error”, see [0193] of Hansen.

Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/             Senior Examiner, Art Unit 3685